10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00219-JCM-BNW Document 12-1 Filed 10/02/20 Page 1of 9

Y. SIEGMUND F. FUCHS

Senior Trial Attorney, Torts Branch
D.C. Bar No. 986828

U.S. Department of Justice

Ben Franklin Station

P.O. Box 7146

Washington, D.C. 20044-7146
Telephone: (202) 616-4322
Facsimile: (202) 616-4314

Email: siegmund.f.fuchs@usdoj.gov

Attorney for Defendants
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
GHASSAN HOUBOUS BOUARI, )
) Case No: 2:18-cv-00219-JCM-PAL
Plaintiff, )
V. ) EXHIBIT ONE IN SUPPORT OF THE
) MOTION TO DISMISS FILED BY THE
UNITED STATES OF AMERICA, FBISA ) UNITED STATES OF AMERICA:
CHARLES RO; FBI SA DENNIS LAO; FBI)
SA ELENA IATAROLA, ) DECLARATION OF
) KIMBERLY Y. NETTLES AND
Defendants. ) ATTACHMENT

 

I, Kimberly Y. Nettles, declare under penalty of perjury as follows:

1. I am currently employed by the Federal Bureau of Investigation (FBI) as a
Paralegal Specialist in Civil Litigation Unit II, Litigation Division, at Federal Bureau of
Investigation Headquarters, located in Washington, D.C. I have been employed with the FBI
since 1988. My duties include retrieval of FBI records. If called as a witness to testify, I could
and would competently testify to the matters stated herein.

2: This declaration is in support of the United States of America’s Motion to
Dismiss in the above-referenced case.

3. Based on my review of agency records, the FBI received a “Claim for Damage,
Injury, or Death” from Ghassan Houbous Bouari related to the above-captioned case on
February 6, 2018. Attached is a true and accurate copy of the “Claim for Damages, Injury, or
Death,” the FBI FTCA claim denial letter issued in response dated July 3, 2019, and the

Certified Mail return receipt showing delivery on July 8, 2019.

 

 
a

Oo fe SN ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00219-JCM-BNW Document 12-1 Filed 10/02/20 Page 2 of 9

I declare, under the laws of the United States, that the foregoing is true and correct.

Executed this 2nd day of October, 2020.

Kewtirby 4D letter

Kimberly Y! Nettles /

 

 
 

—— Case 2 18-TV-002Z19- JCM - ti2-1, F € BIRR APPROV
CLAIM FOR DAMAGE, INSTRUCTIONS! Please tead drt GY mmehGleacidns oh fg) ea NO. Oe a008
reverse side and supply information requested on both sides of this
INJ URY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

 

 

 

4. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.

Federal Bureau of Investigation Ghassan Houbous Bouari - Claimant

Benjamin C. Durham, Esq. - Claimant's Representative

601 S 10th Street Las Vegas, NV 89101

 

3. TYPE OF EMPLOYMENT @_DATEOF BIRTH 5. MARITALSTATUS | 6. DATE AND DAY OF ACCIDENT 7. TIME (AM. ORP.M)
Ciauary [Xjcvuan | | Married 2/6/2016 Saturday —_| 2:00am

 

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, Identifying persons and property Involved, the place of occurrence and
the cause thereof. Use’additional pages if necessary).

Ghassan Houbous Bouari was arrested, on February 6, 2016, in Las Vegas, Nevada. There was no probable cause for this
arrest. The FBI agents involved, SA Lao and SA Ro, violated claimants constitutional rights by seizing his person, without
probable cause, by initiating a malicious prosecution through their false statements to federal prosecutors and the Grand Jury.
The charges brought due to the agents false statements were dismissed by the motion of the government.

 

9. PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

 

10. PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Claim | - Unlawful Seizure of Claimants Person in Violation of Amend IV, resulting in claimant being detained for 560 days;
Claim II - Malicious Prosecution; Claim Ill - Intentional Inlfiction of Emotional Distress; Claim IV - Negligent Infliction of
Emotional Distress; Claim V - Negligence.

 

 

 

 

 

 

 

11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code) —
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE " 142b, PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
$0.00 $1,000,000 $0.00 $1,000,000

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND, SETTLEMENT OF THIS CLAIM.

 

 
  

 

 

NT ($ee instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
—S_
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Goverment for a civil penalty of not fess than Fine, imprisonment, or both. (See 18 U.S.C, 287, 1001.)
$5,000 and not more than $10,600, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE
95-109 28 CFR 14.2

 
 

©.

Case ZI8-CV-U02ZT9-JCM-BNW, Ad neeeGyHaaes 2 Filed 10/02/20 Page 4 of 9

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following Iriformation regarding the insurance

coverage of the vehicle or property.

 

15. Do you carry accident Insurance?

[_] Yes _ Ifyes, give name and address of Insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

46, Have you filed a claim with your insurance carrier in this instance, and if so, Is it full coverage or deductible?

+

17. lf deductible, state amount.

[ | Yes No

 

 

48. Ia claim has been filed with your carrier, what action has your Insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

49. Da you carry public liability and property damage insurance? C] Yes Ifyes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency” whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - Insert the word NONE where applicable.

ACLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN AFEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM $5 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A’CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the clalm accrued may render your claim invalid. A claim
is deemed presented when It is received by the appropriate agency, not when itis
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can-be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please state each agency.

The clainy may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to tha Government Is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or tegal capacity of the person signing and be
accompanied by evidence of his/her authotity to present a clalm on behaif of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount far
each must be shown in item number 12 of this farm.

DAMAGES IN A SUM-CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO.YEARS AFTER THE CLAIM ACCRUES. :

The amount claimed should be substantiated by competent evidence as follows:

(a) in support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or Incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by réliable, disinterested concems, or, if payment has been mada, tho itemized signed
receipts evidencing payment. :

(e} in support of claims for damage to property which is. not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the.date of purchase, and the value of the property, both before and
after the accident. Such statements should be hy disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Fallure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e){3), and
concems the information requested in the letter to which this Notice is attached.
A. Authority: The requested information Is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C, 501 et seq, 28 U.S.C, 2671 ef seq., 28 C.F.R,
Part 14.

 

B. Principal Purpose: The information requested is to be used in evaluating claims.
G. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure fo Respond: Disclosure is voluntary. However, failure to supply the

requested information or to execute the form may render your claim "invalid."

 

_ PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the tima for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

form(s) to these addresses.

 

 

STANDARD FORM 95 REV. (2/2007) BACK

 

 
 

   

cation near you.
agits

"the Letter rate, UPS Express Envelopes may only
ice; urgent documents, and/or electronic media

 

UPS_2nd-DayAie®,

 

 

 

 

eae hs
-. =

a Kraan oe ther:

     

4

{
J

Joly shipping documents on this side.

Nanatisaathicanuala nofy an

 

         

 

ottess, UPS Express Envelopes containing items) et

Nd Seighing more than 8 a2. will be billed by we fu

nO , o

Shipments a

‘ess, Envelope may be used-only for documents:

n@quntries consider electronic media as docurn —

2Qftexport to verify if yg gs i is classified
© Pe

the Letter rate, the UBEEExpse rust ¥ FS

“ivélopes weighing rigmmpoegs be bille: J E Ww

Envelopes are not recommgy. Shipments w~ eS Lf)

ath’ : . 2 * 2

sitive personal informajigs Qgimaokable items. ‘| a = ©

len * 5 < N
N ° Co
4 Z mi = B Q
€ =
o §u<B
c f. 352
3 223 Gee
Z B Epp 2 : e

ke ee

2 egorg smn
} +

S ‘ aace A2EaS
qi a hes wn

 

 

 

  

MD 201 9-83

    

3% S andy 2fe%s%e? ened
ab Seas
g ettn's says
3 B tao hh » ?
Spee S” Seen a 8 ae
Aint Sed
iss (©)e3
eetiaat
Fre ares:
MRIS eR
es Se A, 3S oe
Sees: ° mae

A

   
 

 

UPS NEXT DAY AIR

1

TRAGKING #: 1Z 732 3RW 01 3729 4545

ron

 

    

id® .

| tgrlearn more

ness Services.
my a

ro oR a
f oY :

NV45 97,04 01/2018
7
y
2

3OL 33.01.38

pee nn ae te

 

BILLING: P/P

 

 

 

 

. 2:18.98 AOU" Br)

3 Notice — Canlage hereunder may be subject to the rules relating to liability and other terms and/or candltlons established by the Convent
e Contract for the laternational Carriage of Goods by Road (the “CMR Convention"). These commodities, technology or software were export

*

 

 

 

 

ee ey me ee

ea ;
in 100 years Ee
tcel Service. LDS lups
. mae @ ®
awention’) and/or :
US. law prohibited.

01880250709 07/15 United Parcel Service

 

 
TU A 0) Ce

int & Business Services

od

envelope |

Mate eSS CCM ae
theupsstorefranchise.com

 
Case 2:18-cv-00219-JCM-BNW Document 12-1 Filed 10/02/20 Page 7 of 9

U.S. Department of Justice
Federal Bureau of Investigation
Washington, D. C. 20535-0001

 

 

Office of the General Counsel July 3, 2019

CERTIFIED MAIL— . -
RETURN RECEIPT REQUESTED

Ghassan Houbous Bouari

c/o Benjamin C. Durham, Esq.
601 S 10" Street, Suite 101
Las Vegas, NV 89101

RE: Administrative Claim of Ghassan Houbous Bouari
Dear Mr. Bouari:

' This letter is in reference to the Federal Tort Claims Act (“FTCA”) administrative claim

" you submitted on February 5, 2018. The Claim purports to seek damages pursuant to the Federal
Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680. In order to recover damages under the
FTCA, a claimant must demonstrate negligence or a wrongful act or omission on the part of a
federal employee acting within the scope of employment. Your claim does not demonstrate any
FTCA liability. Moreover, to the extent this claim may be construed as alleging violations of
constitutional rights, the FTCA does not provide relief for claims of this nature. See 18 U.S.C. §
1346(b).

Accordingly, after reviewing the applicable law and the merits of the claim submitted, the
FBI has concluded that the claims should be, and hereby are, denied pursuant to 28 C.F.R. §
14.9.

We are required by law (28 C.F.R. § 14.9(a)) to inform you that if you are dissatisfied
with our determination, you may file suit in an appropriate United States District Court not later
than six months after the date of mailing of this notification of denial. 28 U.S.C. § 2401(b).

Sincerely,

BA AL"

Paul R. Wellons

Associate General Counsel
Office of the General Counsel.
Federal Bureau of Investigation
Case 2:18-cv-00219-JCM-BNW Document 12-1 Filed 10/02/20 Page 8 of 9

oo

: "eoppueuoien Jo}: \die0eu. wine a

            
  

 

‘OpSi-W-20-96820) ydioveuy winjou OnSewON 0

‘STAT beat eoon | ‘Ose 2 Aone (

 

 

 

 

 

 

 

 

 

 

 

    
          

“EF o 9 o . He: peinsuy

-peseisi6ed El
Wew sseida ol

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

EIEN haan eed

 

 
Case 2:18-cv-00219-JCM-BNW Document 12-1 Filed 10/02/20 Page 9 of 9

 

 

 

 

 

TH LAPT Dov FV]

 

          

00 - SL50% dy Coot Coser
aN © ray ve / suvyy AED
a myJo ‘ohio, = *e
pe yo! ag
Ly “a e ee

 

 

 

 

   

 

 

 

Boag TLSOd Salvg G3LINN

  
